Citation Nr: 1610926	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a RO formal hearing in June 2008 and at a hearing via videoconference before the undersigned Veterans Law Judge in May 2010.  Transcripts of those proceedings have been associated with the Veteran's claims file.

In July 2010, the Board, in pertinent part, found that new and material evidence had been received to reopen the Veteran's claim of service connection for hepatitis C and diabetes mellitus and remanded the reopened claims.  In September 2014, the Board remanded this matter for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In correspondence dated February 2015, the Veteran requested another hearing before the Board.  However, since the claims on appeal are the same as those he testified about in June 2008, the Board finds he is not entitled to an additional hearing on the same issues.  Under 38 C.F.R. § 20.700(a) (2015), a veteran is entitled to "a hearing on appeal," not multiple hearings.  The Veteran has not provided good cause as to why an additional hearing should be provided.  As such, providing the Veteran with an additional Board hearing is not required.  38 C.F.R. §§ 20.700(a), 20.1304(b) (2015).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The most probative medical evidence of record does not indicate a link between the Veteran's current hepatitis C and any in-service risk factor, particularly contamination of his blood from an inoculation gun using jet injectors or due to his surgery during service. 

2.  The Veteran's diabetes mellitus, type II is not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  The criteria to establish service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, a June 2008 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, some of his post-service VA treatment records, private treatment records, and lay statements have been obtained.  Some of his VA treatment records, are not on file and, according to the record, cannot be located.  A formal finding on the unavailability of treatment records from the Memphis VA Medical Center dated October 1, 1987 to June 15, 2009 and from the Shreveport VA Medical Center dated October 1, 1987 to September 13, 2011 was issued in May 2012.  The Veteran has been notified of this in a May 2012 letter and he has not advised VA that he has any VA treatment records in his possession. 

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

This matter was previously before the Board in July 2010 and September 2014, at which time it was remanded for further development.  Consistent with the July 2010 and September 2014 remand directives, the Veteran underwent VA examinations in connection with the appeal in December 2011, to include February 2012 and December 2014 addendum opinions.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his hepatitis C is related to his active service and, specifically, the result of air gun inoculations or as a consequence of an in-service chest surgery.  

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use. 

With respect to air gun injection, VA Fast Letter 04-13 noted that a rating decision had been issued that was apparently based on a statement incorrectly ascribed to a VA physician to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter acknowledged that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

Initially, the record confirms a diagnosis of hepatitis C.  See December 2011 VA Examination Report.  

A review of the Veteran's service treatment records (STRs) show that he was not diagnosed nor did he receive treatment for hepatitis C.  The Veteran's service treatment and hospitalization records reflect that he underwent medial sternotomy for removal of a lung mass (described as a large 4 cm. oval middle mediastinal mass) in March 1981, which involved wire suturing of his sternum.  In November 1981, the Veteran underwent a partial amputation of the right ring finger tip.  Further, STRs show that the Veteran received a number of immunizations in service but there is no documentation that any of the immunizations were administered via an air gun injector.  The Veteran testified that he received immunization via this method and he is competent to report that of which he has personal knowledge.

The Veteran has reported that he is unaware of any other hepatitis C risk factors in his medical history.  See June 2005 VA treatment record.  However, a review of the Veteran's claims file shows that he underwent an appendectomy in September 1982, one month post service.  

The first hepatitis C diagnosis of record is in June 2005, although the Veteran reported to the December 2011 VA examiner that he was rejected as a blood donor in 1986 due to evidence that he had hepatitis C.  The Veteran testified that he was rejected as a blood donor in 1982, one to two months after service.  In a July 2010 written statement, the Veteran reported that he was rejected as a blood donor in 1989.  The Board notes that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.  Due to these inconsistencies with the other evidence of record, the Board finds that this lay evidence is not credible.  Dalton; Caluza.

A September 2008 VA treatment record contains a statement by the Veteran's treating VA gastroenterologist that the Veteran's hepatitis C is most likely attributable to the Veteran's in-service surgery, noting that the Veteran almost certainly received a blood transfusion during that surgery.  It is unclear whether this statement reflects the VA physician's opinion that the nature of the Veteran's in-service chest surgery is such that he would "almost certainly" have received a blood product transfusion, or if it is a transcription of the Veteran's report that he is almost certain that he received a blood transfusion during his in-service surgery.  Notably, the physician opines that the Veteran's hepatitis was acquired in service.  The gastroenterologist did not provide a rationale for his opinion.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In an October 2008 private medical opinion, Dr. P. Salcedo, opined that the in-service inoculations "can be" a plausible cause for hepatitis C transmission.  Dr. Salcedo's medical opinion, standing alone, is too speculative to warrant a grant of service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that internally inconsistent and speculative findings do not provide the degree of certainty required for medical nexus evidence).  

The Veteran was examined for VA purposes in connection with this claim in December 2011, with an addendum opinion provided in February 2012.  In the September 2014 Board decision, the Board found the February 2012 VA opinion by a nurse practitioner, to be confusingly expressed and sought clarification.  In December 2014, the VA found that the operative reports and/or postoperative notes were negative for an indication of and/or necessity for intraoperative anesthesia and/or postoperative blood transfusions, blood products and/or improper use of needles.  The examiner reasoned that therefore, it is less likely than not the Veteran's diagnosis of hepatitis C is related to, caused by and/or aggravated by his time in military service to include the Sternotomy and/or postoperative care.  Further, the VA examiner opined that it is less likely than not that the Veteran's hepatitis is related to, incurred from, caused by or aggravated by his time in military service by an air gun inoculation received in service because of the lack of medically-based, clinical evidence to support this mechanism and/or etiology of occupational exposure (air gun use) to hepatitis C.

Overall, the Board must find this VA examiner's opinion the most probative evidence of record with regard to the nexus question.  Importantly, in this regard, the VA examiner accurately reviewed the Veteran's pertinent medical history, including the in-service evidence involving his in-service surgeries.  The VA examiner also clearly stated all conclusions and explained the medical reasons justifying those opinions, is consistent with VA Fast Letter 04-13, and fully discusses all modes of transmission.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the VA examiner's opinions are very compelling evidence tending to decrease the likelihood that the Veteran's hepatitis is related to service.

Here, the Veteran, through statements submitted in support of his claim and during his June 2008 videoconference hearing, has offered his opinion that his hepatitis C is related to his active service, but he is not competent to do so.  While the occurrence of risk factors is susceptible to lay observation, the diagnosis and etiology of hepatitis C are not.  Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).  

The Board further notes that the Veteran has submitted a copy of a Board decision in which hepatitis C was found to be related to a veteran's service.  He argues that based on the findings in that case, his claim should be granted.  However, previous Board decisions are not binding on the Board unless they specifically address the case of the Veteran in the current appeal.  See 38 C.F.R. § 20.1303 (2015).  Thus, this case cannot assist the Veteran in establishing entitlement to benefits.

The Veteran has submitted a number of articles that suggest a link between jet gun injections and the development of hepatitis.  However, there is no probative medical opinion to etiologically link this Veteran's hepatitis to his jet gun injections in service.  

In summary, the Board finds that the most probative evidence of record (the December 2014 VA examiner's opinion) does not indicate a link between the Veteran's current hepatitis C and service that permit an award of benefits.  Accordingly, the Board concludes that the criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 5107(b); Gilbert.  

Finally, the Veteran primarily contends that service connection should be granted for diabetes mellitus, type II as secondary to his hepatitis.  With regards to service connection on a secondary basis, as demonstrated above, service connection has not been established for hepatitis C; thus, service connection for diabetes mellitus, type II on a secondary basis is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). Diabetes is not otherwise shown in service, or by competent evidence to be related to an in-service disease or injury.   


ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus, type II is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


